  Case 3:19-cv-00120-X Document 42 Filed 09/14/20          Page 1 of 11 PageID 377



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 MONICA ABBOUD, individually and               §
 on behalf of all others similarly             §
 situated,                                     §
                                               §
         Plaintiff,                            §
                                               § Civil Action No. 3:19-CV-00120-X
 v.                                            §
                                               §
 AGENTRA, LLC,                                 §
                                               §
         Defendant.                            §

                      MEMORANDUM OPINION AND ORDER

      Monica Abboud alleges that Agentra, LLC, a Texas-based insurance agency,

violated the Telephone Consumer Protection Act by using an automatic telephone

dialing system to solicit Monica Abboud. Abboud claims that after asking an Agentra

representative to place her on a “do not call” list, she continued receiving unsolicited

calls and at least one text message from Agentra. Abboud claims Agentra subjects

many others to this purportedly vexatious behavior, and so she seeks to certify a class.

      Before the Court are Abboud’s motion to extend the deadlines for discovery and

class certification [Doc. No. 35], as well as a motion for class certification

[Doc. No. 36]. Under Fifth Circuit precedent, a discovery extension is not warranted.

Furthermore, Abboud has already submitted a motion for class certification. And so

the Court DENIES Abboud’s motion to extend discovery and to extend the class

certification deadline. But because Abboud satisfies the factors required by the




                                           1
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20           Page 2 of 11 PageID 378



Supreme Court and Fifth Circuit for class certification, the Court GRANTS Abboud’s

motion for class certification.

                                     I. Background

      Agentra is a health insurance company headquartered in Dallas and

incorporated in Texas. When marketing for new business, Agentra uses recorded

voice messages and text messages through a telemarketing system. Monica Abboud

is a resident of Houston, Texas. She alleges that she received several unsolicited

phone calls and at least one text message from Agentra. She further alleges she spoke

with someone at Agentra and asked to be placed on Agentra’s “do not call” list. After

making this request, Abboud says Agentra continued to contact her—now in violation

of 47 U.S.C § 227, the Telephone Consumer Protection Act.

      Abboud seeks to represent a class of people similarly affected by Agentra. She

asserts there are two classes of plaintiffs: an “agent class” and a “text class.” The text

class is defined as any person in the United States who, from January 15, 2015 to the

date notice is sent to the class, received one or more text messages from Agentra in

the same manner as Abboud. The agent class is classified as any person in the United

States who, from January 15, 2015 to the date notice is sent to the class, was called

on their cellular telephone by Agentra to promote insurance products using the same

equipment as was used to call Abboud.




                                            2
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20                    Page 3 of 11 PageID 379



                            II. Abboud’s Motion to Extend Deadlines

                                      A. Legal Background

      Under Federal Rule of Civil Procedure 16(b)(4), “[a] schedule may be modified

only for good cause and with the judge’s consent.”1 “The good cause standard requires

the party seeking relief to show that the deadlines cannot reasonably be met despite

the diligence of the party needing the extension.”2 To determine if there is good cause

warranting modification, the Fifth Circuit uses a four-part analysis, examining:

(1) the explanation for the failure to complete discovery on time; (2) the importance

of the modification; (3) potential prejudice in allowing the modification; and (4) the

availability of a continuance to cure such prejudice.3 Further, the Fifth Circuit

empowers district judges to control their dockets by refusing to give ineffective

litigants a second chance to develop their case.4

                                             B. Analysis

      Abboud seeks a 60-day extension for discovery and class certification. Agentra

opposes the request. Agentra asserts that Abboud already had adequate time for

discovery, and that because Abboud already moved for class certification any alleged

discovery deficiencies are either moot or not actually deficiencies.

      The Court has already granted one unopposed motion for an extension of

discovery and time to certify the class.                The original discovery deadline was


      1   FED. R. CIV. P. 16(b)(4).
      2   Leza v. Laredo, 496 F. App’x 375, 376 (5th Cir. 2012) (per curiam).
      3   Reliance Ins. Co. v. La. Land & Expl. Co., 110 F.3d 253, 257 (5th Cir. 1997).
      4   Id. at 258.

                                                   3
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20        Page 4 of 11 PageID 380



January 13, 2020, and the original class-certification deadline was January 30, 2020.

The Court extended discovery to February 14, 2020 and class certification until

March 2, 2020. Abboud’s apparent need for an extension appears to be because she

delayed serving a deposition notice on Agentra’s corporate designee. Abboud waited

until December 20, 2019 to serve the notice of deposition, and then scheduled the

deposition to take place on January 13, 2020—the last day of the original discovery

period. Knowing the deposition would take place that day, and that new information

could come out of the deposition, both parties agreed to extend discovery to February

14, 2020 and the class-certification deadline to March 2, 2020.

      For this second deadline-extension request, the Court applies the Fifth

Circuit’s four-factor test. Under the first factor, Abboud’s explanation of why she

needs a discovery extension appears to arise from her procrastination. The second

factor, the importance of the modification, weighs against an extension as well. It is

unclear to the Court what Abboud hopes to gain by having more time for discovery

other than a chance to make up for a lack of diligence. The third consideration also

weighs against an extension because it does not appear that Abboud will be

prejudiced by the Court enforcing the parties’ agreed-upon, and already extended,

discovery period. An extension, however, could prejudice Agentra by subjecting it to

further discovery requests. And so the fourth factor—whether an extension could

cure any prejudice—necessarily dictates against an extension as well. Therefore, the

Court concludes that an extension would be improper.




                                          4
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20                    Page 5 of 11 PageID 381



        This case is similar to Torres v. Liberto Manufacturing Co.,5 where the plaintiff

waited until the last day of discovery to schedule a deposition and then sought a

discovery extension.6 The district court in Torres also denied the plaintiff’s motion to

extend discovery, explaining that the plaintiff had months to schedule a deposition

but was not diligent.7 Similarly, the Court finds that Abboud has not diligently

pursued discovery and an extension would be improper. As for the class-certification

deadline, Abboud already moved for class certification on the agreed deadline of

March 2, 2020, which makes an extension request for the class-certification deadline

moot.       For both these reasons, the Court DENIES Abboud’s deadline-extension

motion.

                         III. Abboud’s Motion for Class Certification

                                      A. Legal Background

        In order to certify a class, plaintiffs must prove Federal Rule of Civil Procedure

23(a)’s four requirements: “[1] numerosity, [2] commonality of issues, [3] typicality of

the class representatives’ claims in relation to the class, and [4] adequacy of the class

representatives and their counsel to represent the class.”8 “Plaintiffs also must

satisfy at least one of the requirements of Rule 23(b).”9 The Fifth Circuit further


        5 67 F. App’x 252, 2003 WL 21195924 (5th Cir. May 12, 2003). The Court acknowledges Torres

is unpublished and is not precedent outside of limited circumstances. See id. at n*. To the extent
Torres is also not binding on district courts, this Court considers Torres to be persuasive authority.
        6   Id. at *1.
        7   Id.
        8 Ahmad v. Old Republic Nat’l Title Ins. Co., 690 F.3d 698, 702 (5th Cir. 2012) (citing FED. R.
CIV. P. 23(a)).
        9   Id.

                                                  5
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20                      Page 6 of 11 PageID 382



requires that “the class sought to be represented must be adequately defined and

clearly ascertainable.”10 “However, the court need not know the identity of each class

member before certification; ascertainability requires only that the court be able to

identify class members at some stage of the proceeding.”11

       Regarding the first requirement, there is not a threshold number that makes

a class so numerous that joinder would be impossible.12 The Fifth Circuit has implied,

however, that a class of over forty people will suffice.13

       The test for the second element—commonality—is “not demanding and is met

where there is at least one issue, the resolution of which will affect all or a significant

number of the putative class members.”14 Plaintiffs must show that

       Their claims must depend upon a common contention, and the common
       contention must be of such a nature that it is capable of classwide
       resolution—which means that determination of its truth or falsity will
       resolve an issue that is central to the validity of each one of the claims
       in one stroke.15

       The third element—typicality—requires similarity between the named

plaintiffs’ claims and “the theories of those whom they purport to represent.”16




       10   Union Asset Mgmt. Holding A.G. v. Dell, Inc., 669 F.3d 632, 639 (5th Cir. 2012).
       11   Frey v. First Nat’l Bank Sw., 602 F. App’x 164, 168 (5th Cir. 2015).
       12   Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 624 (5th Cir. 1999).
       13   Id.
       14   Id. at 625.
       15   Ahmad, 690 F.3d at 702.
       16   Mullen, 186 F.3d at 625.

                                                    6
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20                    Page 7 of 11 PageID 383



      The fourth, and final, requirement—adequacy—requires the representative

parties to “fairly and adequately protect the interests of the class.”17 According to the

Fifth Circuit, the adequacy component requires the Court to inquire into: “(1) the zeal

and competence of the representatives’ counsel and . . . (2) the willingness and ability

of the representatives to take an active role in and control the litigation and to protect

the interests of absentees.”18

      Additionally, when a class action seeks money damages, the Court must make

additional findings of predominance and superiority under Rule 23(b)(3).19 The Court

must determine that (1) “questions of law or fact common to the members of the class

predominate over any questions affecting only individual members,” and (2) “that a

class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.”20 To determine whether the plaintiffs can meet the

predominance standard of Rule 23(b)(3), the Court must consider “how a trial on the

merits would be conducted if a class were certified.”21 This “entails identifying the

substantive issues that will control the outcome, assessing which issues will

predominate, and then determining whether the issues are common to the class, a

process that ultimately prevents the class from degenerating into a series of




      17   FED. R. CIV. P. 23(a)(4).
      18   Berger v. Compaq Comput. Corp., 257 F.3d 475, 479 (5th Cir. 2001).
      19   Id. at 479 n.5.
      20   Madison v. Chalmette Ref., L.L.C., 637 F.3d 551, 555 (5th Cir. 2011).
      21   Id.

                                                   7
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20           Page 8 of 11 PageID 384



individual trials.”22      “Determining whether the superiority requirement is met

requires a fact-specific analysis and will vary depending on the circumstances of any

given case.”23 Ultimately, the Court must determine that “a class action is superior

to other available methods for the fair and efficient adjudication of the controversy.” 24

                                       B. Analysis

      Abboud moves to certify a class that Agentra allegedly affected in a similar

manner as it allegedly affected Abboud. Agentra opposes class certification, claiming

that the agent class is not ascertainable, does not have claims that predominate, and

fails to meet the superiority requirement. Agentra also asserts that the text class

does not have claims that predominate.

      The Court finds that the two proposed classes—the agent class and the text

class—appear ascertainable and that the four threshold requirements appear to be

met for both classes. Members who qualify for either the text class or the agent class

will be ascertainable due to proof they will be required to present to establish their

position in the class. Agentra claims that ascertaining the agent class is subjective,

not objective. But potential class members could present phone bills, or other forms

of proof, showing that phone numbers used by Agentra called their phone. If the

potential class members then signed affidavits saying they had never given Agentra

permission to solicit them, and Agentra could not offer proof to the contrary, it would




      22   Id.
      23   Id.
      24   Mullen, 186 F.3d at 627.

                                            8
  Case 3:19-cv-00120-X Document 42 Filed 09/14/20         Page 9 of 11 PageID 385



objectively give rise to the likelihood that the potential class members did not consent

to the call. Similarly, the text class could provide documentation in the form of a

picture of the text message, a record from a cell phone bill, or some other objective

proof. Therefore, the class appears objectively ascertainable.

       Turning to the numerosity requirement, Abboud alleges that there are

thousands of class members, making joinder of all the parties impossible.

This satisfies the Fifth Circuit’s numerosity requirement, which it suggested is a

class of at least over forty individuals.

       Abboud also appears to meet the commonality requirement. The members

falling into the text and agent classes will all benefit if the Court finds that Agentra

did use an automatic telephone dialing system or willfully acted to contact individuals

without their consent or against their wishes.

       Abboud’s claims also appear typical of other class members’ claims.         If a

potential class member qualifies for the text or agent class, both of which Abboud is

a member, then the claims would likely be identical and, thus, typical.

       Abboud also meets the fourth requirement—adequate representation.

According to the biography that Abboud’s counsel provided, Woodrow Peluso appears

able to handle the duties required by a class-action lawsuit. Woodrow Pelus claims

it has handled numerous consumer class actions, including Telephone Consumer

Protection Act cases, and knows how to effectively manage cases of this nature.

Additionally, Abboud claims she is a willing representative who is able to take an

active role in the litigation.


                                            9
 Case 3:19-cv-00120-X Document 42 Filed 09/14/20        Page 10 of 11 PageID 386



       Agentra disputes that the classes meet the predominance and superiority

requirements. These arguments fall flat. The classes appear narrowly tailored

enough so that if Agentra or its agents violated the Telephone Consumer Protection

Act by using an automatic telephone dialing system, or by some other means, then

that finding would trigger a verdict to eligible class members predominating any of

Abboud’s individual claims. And because the class is estimated to number in the

thousands, then a class action seems like a superior way to adjudicate the claims

rather than a host of individual lawsuits. Likewise, the Court determines that “a

class action is superior to other available methods for the fair and efficient

adjudication of the controversy.”25

       Because the proposed classes appear ascertainable, and Rule 23(a)’s four

elements and 23(b)’s requirements of predominance and superiority are met, the

Court GRANTS Abboud’s motion for class certification. In a subsequent order, the

Court will issue a separate order requiring the parties to file a Report Regarding

Contents of Scheduling Order to address the deadlines for the remainder of this case.

                                      IV. Conclusion

       For the reasons listed above, the Court DENIES Abboud’s motion to extend

deadlines for discovery and class certification, and GRANTS Abboud’s motion for

class certification.




       25   Id.

                                           10
Case 3:19-cv-00120-X Document 42 Filed 09/14/20   Page 11 of 11 PageID 387



    IT IS SO ORDERED this 14th day of September 2020.




                                        _________________________________
                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE




                                   11
